United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0920
Issued: January 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2016 appellant filed a timely appeal from a February 17, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for a
total left knee arthroplasty.
FACTUAL HISTORY
On February 10, 1997 appellant, then a 42-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging severe left knee strain as a result of pushing a metal case of magazines.
1

5 U.S.C. § 8101 et seq.

OWCP accepted his claim for left knee strain on August 7, 1997. The record does not reflect
that appellant received wage-loss compensation on either the supplemental or periodic rolls.
On June 19, 2009 OWCP received a request for left knee arthroscopy.
In a report dated July 6, 2009, Dr. James J. Pollifrone, a Board-certified osteopath, noted
that appellant had been treated for osteoarthritis of his knees since before 2001.
A statement of accepted facts (SOAF) dated August 11, 2009 reflected that appellant had
undergone bilateral knee arthroscopies in March 1989. This SOAF also reflected that OWCP
had accepted a tear of the medial meniscus of the left knee as causally related to the accepted
February 10, 1997 injury. OWCP requested that a district medical adviser review the claim to
determine the diagnosis of appellant’s current condition, whether the diagnosed condition
warranted surgical intervention, and whether the surgical procedure was required due to the
accepted injury.
In a report dated August 12, 2009, the district medical adviser reviewed the record and
concluded that the diagnosis for appellant’s work-related condition should be upgraded to
include post-traumatic osteoarthritis of the left knee. He also opined that as appellant had
undergone an adequate trial of conservative treatment, the recommended surgical procedure was
warranted and was related to the accepted work injury.
On August 19, 2009 OWCP authorized a left knee arthroplasty.
In a medical report dated May 2, 2010, Dr. Pollifrone noted that appellant was ready to
go ahead with a total left knee arthroplasty.2 He further noted that appellant was retired and not
working. OWCP reissued authorization for this procedure on June 18, 2010.
On May 18, 2012 Dr. Pollifrone reported that appellant was ready to proceed with
bilateral total knee arthroplasties. He also noted that appellant did not wish to have both knees
surgically treated at the same time, and that appellant wanted to proceed with the right knee
replacement. The record reflects that appellant underwent a right knee replacement on
August 31, 2012. Continued treatment for appellant’s left knee is not reflected in the record.
In a progress note dated October 10, 2015, Dr. Pollifrone examined an x-ray of
appellant’s left knee and noted tricompartmental arthritis with periarticular osteophytes and a
large, calcified loose body. He noted that appellant had now chosen to undergo a total left knee
arthroplasty.
By letter dated November 2, 2015, appellant stated that he believed his case had been
“retired” due to lack of medical records, and asked that it be reopened due to the fact that he
required surgery.
On November 2, 2015 appellant filed a recurrence claim (Form CA-2a) for medical
treatment. He did not provide a date of recurrence.
2

The Board notes that, according to the case record, appellant has not yet undergone this authorized procedure.

2

By letter dated December 24, 2015, OWCP responded to a congressional inquiry. The
inquiry noted that a review of appellant’s case file indicated that it had been “closed and/or
retired as of April 1999.” OWCP reported that it had received a telephone call on December 11,
2015 regarding appellant’s case status and had been advised that the case had been requested
from storage. The inquiry noted that OWCP was currently awaiting receipt of the case file in
order to take further action on the claim.
By letter dated January 6, 2016, OWCP noted that appellant had failed to submit
sufficient evidence to establish a recurrence of his medical condition for medical treatment. It
noted that he had last received medical care on October 12, 2015.
In a report dated January 27, 2016, Dr. Pollifrone noted that he and appellant had been
discussing a total left knee arthroplasty since 2007. He further noted that appellant had a
separate work-related injury to his right knee and had already undergone total right knee
arthroplasty. Dr. Pollifrone noted that appellant’s current diagnosis was traumatic osteoarthritis
of the left knee and that he was a candidate for a total left knee arthroplasty. It was his continued
recommendation that appellant undergo this procedure.
By decision dated February 17, 2016, OWCP denied appellant’s claim for recurrence of a
medical condition. It noted that Dr. Pollifrone’s January 27, 2016 report was insufficient to
establish a spontaneous change in appellant’s accepted medical condition that resulted from a
previous injury without any intervening injury or new exposure to factors that caused the
additional injury.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician who OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.3 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.4
OWCP has administrative discretion in choosing the means to achieve the goal of
recovery from a work-related injury and the only limitation on OWCP’s authority is that of
reasonableness.5
Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
3

5 U.S.C. § 8103(a).

4

See Dale E. Jones, 48 ECAB 648, 649 (1997).

5

See Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).

3

probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.6
ANALYSIS
The Board finds that OWCP abused its discretion in denying a total left knee
arthroplasty, because it had already approved the procedure and because the medical evidence
supports that the procedure was necessary for treatment of appellant’s work-related condition.
In his report dated January 27, 2016, Dr. Pollifrone noted that he and appellant had been
discussing a total left knee arthroplasty since 2007. He indicated that appellant had a separate
work-related injury to his right knee and had already undergone total right knee arthroplasty.
Dr. Pollifrone noted that appellant was a candidate for a total left knee arthroplasty and that it
was his recommendation that appellant undergo this procedure.
The only limitation on OWCP’s approving or disapproving service under FECA is one of
reasonableness.7 In the instant case, OWCP had already authorized appellant’s total left knee
arthroplasty, on two separate occasions but which had not at that time been performed. The left
knee replacement was authorized following review of appellant’s medical records by the district
medical adviser on August 12, 2009. On August 19, 2009 OWCP authorized a left knee
arthroplasty. It reissued authorization for this procedure on June 18, 2010. As such, OWCP has
already determined that appellant had met his burden of proof that the treatment was for his
continuing employment-related condition. While this case was adjudicated on February 17, 2016
by OWCP as a recurrence, the central issue in the case is authorization for surgery.
The Board finds that these prior authorizations for surgery, taken together with
Dr. Pollifrone’s January 27, 2016 report, which articulated a rationalized opinion that his current
condition and requested surgery were causally related to the employment injury, and the lack of
any rationalized medical opinion finding the surgery no longer reasonable, are sufficient to
demonstrate that OWCP abused its discretion in denying authorization for the left knee surgery.8
Therefore, the decision of OWCP dated February 17, 2016 is vacated, and the case
remanded to OWCP for action consistent with this decision.
CONCLUSION
The Board finds that OWCP abused its discretion in denying appellant’s request for a
total left knee arthroplasty.

6

See Minnie B. Lewis, 53 ECAB 606 (2002).

7

Supra note 5.

8

D.K., Docket No. 13-230 (issued June 17, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for additional action
consistent with the Board’s decision.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

